Citation Nr: 0529347	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  04-00 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for thyroid cancer, to 
include as secondary to exposure to radiation and/or to the 
herbicide Agent Orange.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1972.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in July 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

During the pendency of this appeal, the RO granted the 
veteran's claim for service connection for cervical 
spondylosis (claimed as degenerative joint disease of the 
cervical spine), assigning a 20 percent evaluation, effective 
August 12, 2003.  The veteran has not yet appealed the 
evaluation or effective date assigned.  Hence, this 
determination by the agency of original jurisdiction 
represents a full grant of benefits, and this issue is no 
longer before the Board.

The Board notes that the veteran submitted a form in June 
2004 in which he expressed dissatisfaction with the decision 
rendered by the RO in June 2004.  This decision granted 
service connection for the residuals of a fracture to the 
distal third of the left humerus with degenerative changes 
and for a scar on the face and back of the head evaluated, 
respectively, at zero and 10 percent, effective September 30, 
2003.  Service connection for bilateral hearing loss, 
tinnitus, and thyroid cancer was denied.  The veteran did not 
specify what issues or aspects of issues he disagreed with, 
i.e., if he disagreed with the evaluations or effective dates 
assigned, and/or if he disagreed with the denials of service 
connection with issues other than that of service connection 
for thyroid cancer, which had already been perfected on 
appeal.  The Board therefore directs the RO to take 
appropriate action to clarify the veteran's notice of 
disagreement and to issue a statement of the case (SOC) where 
appropriate.

The veteran testified before the undersigned Veterans Law 
Judge in May 2005, who was designated by the Chairman to 
conduct the hearings pursuant to 38 U.S.C.A. § 7102(b) (West 
2002 & Supp. 2005) and who participated in this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After review of the record, the Board determines that 
additional development is necessary before appellate action 
may be completed in this case.  In this regard, the Board 
notes that the type of cancer for which the veteran seeks 
service connection, thyroid cancer, is identified as a 
radiogenic disease for which presumptive service connection 
may be granted and for which specialized development is 
required under the regulations.  See 38 C.F.R. §§ 3.307, 
 3.309, and 3.311.  As the veteran has presented medical 
evidence that he was diagnosed and treated for thyroid 
cancer, and the service department has furnished evidence 
supporting the veteran's contention that he was exposed to 
radiation while stationed on board the USS Enterprise (CVN-
65), development under 38 C.F.R. § 3.311 is required.  

Moreover, the Board further notes that an alternative theory, 
that of exposure to the herbicide Agent Orange, is also 
indicated by the record.  In his original claim, filed in 
April 2003, the veteran averred that he was exposed to Agent 
Orange.  Available service personnel records reflect that the 
veteran served in Vietnam and that he was assigned to the USS 
Bon Homme Richard (CVA-31).  His military occupational 
specialty (MOS) was as an aviation ordnanceman, ordnance 
mechanics.  It is therefore conceivable that he could have 
been exposed to Agent Orange.  Thyroid cancer is not a 
disease identified as specific to individuals exposed to 
Agent Orange in the regulations.  Notwithstanding, as the 
Board has determined, in this case, that service personnel 
records and available additional service medical records must 
be obtained as part of the development required under 
38 C.F.R. § 3.311, the Board will defer making a decision as 
to this aspect of the claim for service connection for 
thyroid cancer pending receipt of additional service records.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Therefore a remand is required in this 
appeal so that additional development may be undertaken in 
order to fulfill the Department's duty to assist the 
appellant with his claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2005).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the AMC/RO for the 
following development:

1.  The AMC/RO should ensure that it has 
copes of any and all records of 
treatment-including, but not limited to 
any and all clinical medical records, 
tissue samples, and operative reports-
from the VA Medical Facilities (VAMCs) in 
August, Georgia, from 2002 to present.

2.  The RO should obtain any additional 
service medical records, including any 
and all clinical medical records.  In 
addition, the RO should make specific 
attempts to obtain the veteran's entire 
service personnel record.

3.  If the service medical or personnel 
records are unavailable, the RO should 
use alternative sources to obtain such 
records, using the information of record 
and any additional information the 
veteran may provide.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical or service personnel records.  
See VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part III, chapter 4, paras. 4.28 
and 4.29.  If necessary, the RO should 
request that the veteran augment the 
information that he has already provided.

4.  Following completion of the #1-4 
above, 2.  The AMC/RO should request that 
the veteran's treating VA physicians 
offer an opinion as to the etiology of 
the veteran's thyroid cancer.

The AMC/RO should inform the veteran of 
this request and give him the opportunity 
to obtain the opinion(s) himself, if 
necessary.

If the AMC/RO finds it necessary, the 
AMC/RO should make arrangements for the 
veteran's claims file to be afforded a 
records review examination to determine 
the etiology of the veteran's thyroid 
cancer.  All indicated tests and studies 
should be performed.  The claims folder, 
including all newly obtained evidence and 
the veteran's service medical records, 
must be sent to the examiner(s) for 
review.  The examiner(s) should describe 
the onset and history of the thyroid 
cancer, any current symptoms and 
manifestations attributed to the 
residuals of thyroid cancer, and provide 
diagnoses for any and all thyroid 
pathology.  The examiner(s) are requested 
to offer an opinion as to the etiology of 
the thyroid cancer, considering
a)  exposure to radiation and/or 
Agent Orange
b)  onset during active service or, 
in the alternative, whether it is as 
likely as not that the diagnosed thyroid 
cancer is the result of active service or 
any incident thereof.

5.  Thereafter, the AMC/RO should develop 
the veteran's claim according to the 
procedures provided for claims based on 
exposure to radiation and Agent Orange, 
in accordance with 38 C.F.R. §§ 3.307, 
3.309, and 3.311, including reference to 
the Under Secretary for Benefits for 
further consideration in accordance with 
38 C.F.R. § 3.311(c).  The RO should 
perform all indicated development.

6.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC/RO 
should re-adjudicate the veteran's claim 
for service connection for thyroid 
cancer, including as a result of exposure 
to radiation and/or Agent Orange.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


